GRAVES, Judge.
Upon appellant’s plea of guilty of .the offense of driving an automobile upon a public highway while under the influence of intoxicating liquor, and the waiver of a trial by jury, the court assessed his penalty at a fine of $50 and imprisonment in the county jail for a period of ninety days.
Since his appeal was perfected, the appellant has filed a written request, verified by his affidavit, asking the privilege of withdrawing his appeal. The request is granted and the appeal ordered dismissed.